Title: To Benjamin Franklin from Peter Collinson, 5 February 1750
From: Collinson, Peter
To: Franklin, Benjamin



Londn. february 5: 1749/50
I have so many Obligations to my kind Friend, that I dedicated a time to Visit all the Booksellers in London to search for foreign Electrical Books and could only find Two in French. One I take to be the same I sent for thy perusal but could not be certain which Elce [I] had not bought both for I sent it away just as I received it from France.
I have many Things to say but am att present so Engaged I cannot Collect my Thought together, but shall do it I hope by Next, for this is our busiest time a year shiping Goods to the plantations.
I have sent a Parcell of books to Elias Blands and thine with them.
The Guinea came safe. I wish I could have laid it all out to thy satisfaction. Pray what must I do with the remainder?
Your very Curious peices relateing to Electricity and Thundergusts have been read before the Society and have been Deservedly Admired not only for the Clear Intelligent Stile but also for the Novelty of the Subjects. I am collecting all these Tracts together: your first Account with the Drawings and your Two Letters in 1747 and your Two last Accounts with Intention to putt them into some printers Hand to be communicated to the publick.
The Almanack had many Things very Acceptable.
On the Books and Scheme of Education more in my Next, It is much Approved. If some prizes was given annually to the greatest proficients, on a publick Day in presence of the Magistrates, Governors, &c. it stimulats greatly and begets a Laudable ambition to Excel which produces surprising Effects. In short my Dear friend I scrawl any thing. Thy Candor will excuse and thy Ingenuity will find out my Meaning.
Your American Electrical Operator seems to putt ours out of Countenance by his Novelty and Variety. Certainly something very usefull to Mankind will be found out by an by.

Douglasses and Elliots Essays are productive of many pretty Entertaining Articles which I read with pleasure and the Elephant by [blank] has its Admirers.
I shall be glad to hear the Books came safe and print of London &c. I am now out of Town to shake off the Citty Dust so have not my Memorandums with Mee so my Dear friend fare well. Its Late and I am Tired. Thine
P Collinson


But I must add—that on Thursday the Fifth Day of the Week on the 8 Instant at about 20 Minutes past 12 at Noone, Wee felt a very Surpriseing Shock of an Earthquake. It was more sensible and Violent in some places than others. To Mee and many others it seem’d as if a Bale of Heavy Goods had fell down by Accident at my Next Neighbours and shook my House which sometimes Happens. But a Friend of Mine whose House is near the Thames, hear’d, (as did others) a Loud rumbling sound like cannon at a distance and then so Terrible a shock ensued that he instantly ran out of Doors, thinking his new House was tumbled about his Ears. There is an Endless Variety of Relations about its Effects but its certain Extent and Direction is not yet known but accounts came that Day that it was felt from Twickenham on the Thames to Greenwich. I dont find any people that was rideing or Walking was sensible of It. At my House in the Country 10 Miles North of London near Barnet it was not felt nor in our Neighbourhood.

